NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

IN RE AGA MEDICAL CORPORATION,
Petitioner. l

l\/liscellaneous Docket No. 125

On Petition for Writ of Mandamus to the United
States District Court for the District of Delaware in case
no. 11-CV-0539, Judge Jerome B. Simandle. `

ON PETITION

Before LOURIE, SCHALL and DYK, Circuit Judges.
PER CURIAM.

ORDER

AGA l\/Iedical Corporation (AGA) seeks a writ of man-
damus directing the United States District Court for the
District of Delaware to dismiss the underlying declaratory
judgment action brought by W.L. Gore & Associates, Inc.
(Gore). Gore opposes. AGA replies

ln denying AGA’s motion to dismiss this action, the
district court concluded that a substantial controversy
existed because “AGA had, prior to commencement of the

IN RE AGA MEDICAL CORPORATION 2

suit, asserted rights to discovery in anticipation of amend-
ing its patent infringement complaint [in a related case
between the parties], based on Gore’s planned launch of
the GSO product in Europe, which Gore claims it has the
right to do without a license."

The remedy of mandamus is available only in ex-
traordinary situations to correct a clear abuse of discre-
tion or usurpation of judicial power. In re Calmar, Inc.,
854 F..‘Zd 461, 464 (Fed. Cir. 1998). AGA has not shown in
its papers that the Delaware District Court clearly abused
its discretion in denying its motion to dismiss. Moreover,
AGA has not shown that meaningful review of this ruling
will be lost absent immediate appellate review. See
Mallard u. U.S. Dist. Court for S. Dist. of Iowa, 490 U.S.
296, 309 (1989) (a petitioner must establish that it has no
other means of obtaining the relief desired). “[E]ven
though on normal appeal, a court might find reversible
error," In re Cordis C'orp., 769 F.Zd 733, 737 (Fed. Cir.
1985), this court has made clear that ordinarily, the fact
"a petitioner may suffer hardship, inconvenience, or an
unusually complex trial does not provide a basis for a
court to grant mandamus." In, re Roche Molecular Sys.,
Inc., 516 F.Bd 1003, 1004 (Fed. Cir. 2008).

Accordingly,
IT Is ORDERED THAT:

The petition for a writ of mandamus is denied.

Fos THE CoURT

 

 2   /s/ J an Horbal
Date J an Horbaly
Clerk

u,s. could F°“

'|'HE FEDEHAL CIRCU|T

JUL 20 2012
JANHUBEALY
CI.ERK

3 IN RE AGA MEDICAL CORPORATION

cc: R. J. Zayed, Esq.

Andrea Lynn Wayda, Esq.

Clerk, United States District Court for the District of
Delaware

Clerk, United States District Court for the District of
Minnesota

s19